DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 36-53, drawn to an autoinjector.
Group II, claim(s) 54-61, drawn to a system including an autoinjector and a cartridge.
Group III, claim(s) 62-69, drawn to a method of use.

Groups I/II and Group III lack unity of invention because even though the inventions of these groups require the technical feature of “mixing the first medicament component and the second medicament component to obtain a mixed medicament, wherein movement of the carrier/syringe has a time varying acceleration profile, the time varying acceleration profile having a first maximum acceleration in the first mixing direction and a second maximum acceleration in a second mixing direction, and wherein the first maximum acceleration or the second maximum acceleration is larger than a predetermined acceleration threshold,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ishikawa et al. (US 2014/0148760 A1).  Ishikawa discloses mixing the first medicament component (powder preparation 23) and the second medicament component (drug solution 22) to obtain a mixed medicament (see par. [0048]), wherein movement of the carrier (inner case 10)/syringe (syringe 8) has a time varying acceleration profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec (see par. [0054]), meaning that acceleration will necessarily change over time), the time varying acceleration profile having a first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in the first mixing direction (forward in the body 18, see par. [0051]) and a second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 .
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of “an autoinjector comprising: a housing; a receiving part; an operational module configured for interacting with the syringe, the operational module comprising a carrier for attaching to the syringe and a syringe operational part, which is configured to move the carrier in a first mixing direction; and a processing unit connected to the syringe operational part, wherein the processing unit is configured to: operate the syringe operational part to move the carrier to mix the first medicament component and the second medicament component to obtain a mixed medicament, wherein movement of the carrier has a time varying acceleration profile, the time varying acceleration profile having a first maximum acceleration in the first mixing direction and a second maximum acceleration in a second mixing direction, and wherein the first maximum acceleration or the second maximum acceleration is larger than a predetermined acceleration threshold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ishikawa .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783